Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,047,253. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claims merely broadnen the scope of the claims through omission of a defined “keep out zone.” 
	A side-by-side comparison of the claims is seen below, which clearly shows the differences.  
Application 17/359,834 Claims
U.S. Patent No. 11,047,253 Claims
1. A system 

comprising: a gas turbine engine comprising at least one compressor section and at least one turbine section operably coupled to a shaft of a spool; and a controller operable to: determine a closing threshold with respect to an upper limit and an opening threshold with respect to a lower limit of a movement range of an effector of the gas turbine engine based on an on-board model, wherein the upper limit and the lower limit

are defined for 

a target parameter of the gas turbine engine; determine a projected state of the target parameter of the gas turbine engine absent a correction command to the effector; apply a closing correction to the effector as the correction command based on determining that the projected state of the target parameter of the gas turbine engine would result in being above the closing threshold; and apply an opening correction to the effector as the correction command based on determining that the projected state of the target parameter of the gas turbine engine would result in being below the opening threshold.  

2. The system of claim 1, wherein the closing threshold and the opening threshold define a switch hysteresis band, and the upper limit and the lower limit define a keep out zone width with respect to the target parameter of the gas turbine engine.  

3. The system of claim 1, wherein the spool is a high speed spool, and the gas turbine engine further comprises a low speed spool, wherein the low speed spool comprises a low pressure compressor section and a low pressure turbine section.  

4. The system of claim 3, wherein the target parameter is a speed of the high speed spool, and the effector is a high pressure compressor stator vane actuator.  

5. The system of claim 4, wherein the controller is further configured to: select between the closing correction and the opening correction based on comparing the projected state of the target parameter with the closing threshold and the opening threshold to determine the correction command; and add the correction command to a high pressure compressor stator vane schedule to control a position of a plurality of high pressure compressor stator vanes using the high pressure compressor stator vane actuator.  

6. The system of claim 5, wherein the correction command is rate limited, and the closing correction and the opening correction are range limited.  

7. The system of claim 1, wherein the controller is further configured to: determine an adder authority as an adder value to define the upper limit and the lower limit based on at least one speed and at least one vane angle of the gas turbine engine; and split the adder value between an opening direction and a closing direction of the effector.  

8. The system of claim 7, wherein the closing threshold and the opening threshold are determined with respect to the adder value, a change rate of the at least one speed, and a change rate of the at least one vane angle.  

9. The system of claim 8, wherein the projected state of the target parameter is determined based on a value of the at least one speed, the adder value, the change rate of the at least one speed, and the change rate of the at least one vane angle.  

10. The system of claim 1, wherein the controller is further configured to: apply a closing 

proportional-integral control to the target parameter with respect to the upper limit to determine the closing correction; and apply an opening 

proportional-integral control to the target parameter with respect to the lower limit to determine the opening correction.  

11. A method for 

control in a gas turbine engine, the method comprising: determining a closing threshold with respect to an upper limit and an opening threshold with respect to a lower limit of a movement range of an effector of the gas turbine engine based on an on-board model, wherein the upper limit and the lower limit 
are defined for 
a target parameter of the gas turbine engine; determining a projected state of the target parameter of the gas turbine engine absent a correction command to the effector; applying a closing correction to the effector as the correction command based on determining that the projected state of the target parameter of the gas turbine engine would result in being above the closing threshold; and applying an opening correction to the effector as the correction command based on determining that the projected state of the target parameter of the gas turbine engine would result in being below the opening threshold.  

12. The method of claim 11, wherein the closing threshold and the opening threshold define a switch hysteresis band, and the upper limit and the lower limit define a keep out zone width with respect to the target parameter of the gas turbine engine.  

13. The method of claim 11, wherein the gas turbine engine comprises a high speed spool and a low speed spool, the high speed spool comprising at least one compressor section and at least one turbine section operably coupled to a shaft, and the low speed spool comprising a low pressure compressor section and a low pressure turbine section.  

14. The method of claim 13, wherein the target parameter is a speed of the high speed spool, and the effector is a high pressure compressor stator vane actuator.  

15. The method of claim 14, further comprising: selecting between the closing correction and the opening correction based on comparing the projected state of the target parameter with the closing threshold and the opening threshold to determine the correction command; and adding the correction command to a high pressure compressor stator vane schedule to control a position of a plurality of high pressure compressor stator vanes using the high pressure compressor stator vane actuator.
  
16. The method of claim 15, wherein the correction command is rate limited, and the closing correction and the opening correction are range limited.  

17. The method of claim 11, further comprising: determining an adder authority as an adder value to define the upper limit and the lower limit based on at least one speed and at least one vane angle of the gas turbine engine; and splitting the adder value between an opening direction and a closing direction of the effector.  

18. The method of claim 17, wherein the closing threshold and the opening threshold are determined with respect to the adder value, a change rate of the at least one speed, and a change rate of the at least one vane angle.  

19. The method of claim 18, wherein the projected state of the target parameter is determined based on a value of the at least one speed, the adder value, the change rate of the at least one speed, and the change rate of the at least one vane angle.  

20. The method of claim 11, further comprising: applying a closing 

proportional-integral control to the target parameter with respect to the upper limit to determine the closing correction: and applying an opening 

proportional-integral control to the target parameter with respect to the lower limit to determine the opening correction.

1. A system 
for keep out zone control 
comprising: a gas turbine engine comprising at least one compressor section and at least one turbine section operably coupled to a shaft of a spool; and a controller operable to: determine a closing threshold with respect to an upper limit and an opening threshold with respect to a lower limit of a movement range of an effector of the gas turbine engine based on an on-board model, wherein the upper limit and the lower limit 

define a keep out zone of 

a target parameter of the gas turbine engine; determine a projected state of the target parameter of the gas turbine engine absent a correction command to the effector; apply a closing correction to the effector as the correction command based on determining that the projected state of the target parameter of the gas turbine engine would result in being above the closing threshold; and apply an opening correction to the effector as the correction command based on determining that the projected state of the target parameter of the gas turbine engine would result in being below the opening threshold.  

2. The system of claim 1, wherein the closing threshold and the opening threshold define a switch hysteresis band, and the upper limit and the lower limit define a keep out zone width with respect to the target parameter of the gas turbine engine.  

3. The system of claim 1, wherein the spool is a high speed spool, and the gas turbine engine further comprises a low speed spool, wherein the low speed spool comprises a low pressure compressor section and a low pressure turbine section.  

4. The system of claim 3, wherein the target parameter is a speed of the high speed spool, and the effector is a high pressure compressor stator vane actuator.  

5. The system of claim 4, wherein the controller is further configured to: select between the closing correction and the opening correction based on comparing the projected state of the target parameter with the closing threshold and the opening threshold to determine the correction command; and add the correction command to a high pressure compressor stator vane schedule to control a position of a plurality of high pressure compressor stator vanes using the high pressure compressor stator vane actuator.  

6. The system of claim 5, wherein the correction command is rate limited, and the closing correction and the opening correction are range limited.  

7. The system of claim 1, wherein the controller is further configured to: determine an adder authority as an adder value to define the upper limit and the lower limit based on at least one speed and at least one vane angle of the gas turbine engine; and split the adder value between an opening direction and a closing direction of the effector.  

8. The system of claim 7, wherein the closing threshold and the opening threshold are determined with respect to the adder value, a change rate of the at least one speed, and a change rate of the at least one vane angle.  

9. The system of claim 8, wherein the projected state of the target parameter is determined based on a value of the at least one speed, the adder value, the change rate of the at least one speed, and the change rate of the at least one vane angle.  

10. The system of claim 1, wherein the controller is further configured to: apply a closing 
keep out zone 
proportional-integral control to the target parameter with respect to the upper limit to determine the closing correction; and apply an opening 
keep out zone 
proportional-integral control to the target parameter with respect to the lower limit to determine the opening correction.  

11. A method for 
keep out zone 
control in a gas turbine engine, the method comprising: determining a closing threshold with respect to an upper limit and an opening threshold with respect to a lower limit of a movement range of an effector of the gas turbine engine based on an on-board model, wherein the upper limit and the lower limit 
define a keep out zone of 
a target parameter of the gas turbine engine; determining a projected state of the target parameter of the gas turbine engine absent a correction command to the effector; applying a closing correction to the effector as the correction command based on determining that the projected state of the target parameter of the gas turbine engine would result in being above the closing threshold; and applying an opening correction to the effector as the correction command based on determining that the projected state of the target parameter of the gas turbine engine would result in being below the opening threshold.  

12. The method of claim 11, wherein the closing threshold and the opening threshold define a switch hysteresis band, and the upper limit and the lower limit define a keep out zone width with respect to the target parameter of the gas turbine engine.  

13. The method of claim 11, wherein the gas turbine engine comprises a high speed spool and a low speed spool, the high speed spool comprising at least one compressor section and at least one turbine section operably coupled to a shaft, and the low speed spool comprising a low pressure compressor section and a low pressure 18108054US01 (U421577US) turbine section.  

14. The method of claim 13, wherein the target parameter is a speed of the high speed spool, and the effector is a high pressure compressor stator vane actuator.  

15. The method of claim 14, further comprising: selecting between the closing correction and the opening correction based on comparing the projected state of the target parameter with the closing threshold and the opening threshold to determine the correction command; and adding the correction command to a high pressure compressor stator vane schedule to control a position of a plurality of high pressure compressor stator vanes using the high pressure compressor stator vane actuator.  

16. The method of claim 15, wherein the correction command is rate limited, and the closing correction and the opening correction are range limited.  

17. The method of claim 11, further comprising: determining an adder authority as an adder value to define the upper limit and the lower limit based on at least one speed and at least one vane angle of the gas turbine engine; and splitting the adder value between an opening direction and a closing direction of the effector.  

18. The method of claim 17, wherein the closing threshold and the opening threshold are determined with respect to the adder value, a change rate of the at least one speed, and a change rate of the at least one vane angle.  

19. The method of claim 18, wherein the projected state of the target parameter is determined based on a value of the at least one speed, the adder value, the change rate of the at least one speed, and the change rate of the at least one vane angle.  

20. The method of claim 11, further comprising: applying a closing 
keep out zone 
proportional-integral control to the target parameter with respect to the upper limit to determine the closing correction; and applying an opening 
keep out zone 
proportional-integral control to the target parameter with respect to the lower limit to determine the opening correction.




Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   United States Patent No. 10,316,760 B2 (Meisner et al. hereinafter) teaches a method and controller for a gas turbine engine, wherein an effector of the gas turbine engine is optimized based on a model-based multivariable control.  No upper and lower limits for a closing and opening threshold however are determined where a correction is applied to the effector correction command when a projected state of a target parameter is above or below the respective closing or opening threshold.  Applying the correction to the effector allows the turbine to operate in a less damaging environment thereby prolonging the life of the engine and its associated components.  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A EDGAR whose telephone number is (571)272-4816.  The examiner can normally be reached on M-F: 7:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD A EDGAR/Primary Examiner, Art Unit 3745